t c memo united_states tax_court lance a mclee petitioner v commissioner of internal revenue respondent docket no 10572-02l filed date lance a mclee pro_se veena luthra for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so background the record establishes and or the parties do not dispute the following petitioner resided in chesapeake virginia at the time he filed the petition in this case on date petitioner filed a federal_income_tax tax_return for his taxable_year return in that return petitioner showed total income of dollar_figure consisting of schedule c net profit total_tax of dollar_figure tax due of dollar_figure and an estimated_tax penalty of dollar_figure when petitioner filed his return he did not pay the tax due shown in his return on date respondent assessed petitioner’s tax as well as additions to tax and interest provided by law for his taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability for on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid 2respondent assessed petitioner’s tax after correcting the total_tax shown in petitioner’s return for mathematical or computational errors liability for on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office in form that petitioner filed with respondent petitioner stated only i believe it to be a big mistake need time to obtain documents and information from my imf on date the appeals_office sent petitioner a letter notifying him that it had received petitioner’s form and that it would be contacting him about an appeals_office hearing on date respondent’s appeals officer appeals officer called petitioner to discuss petitioner’s case date telephone call during that call petitioner told the appeals officer that he had retained jk harris to represent him with respect to his appeals_office hearing the appeals officer requested in the date telephone call that petitioner submit to him form_2848 power_of_attorney form authoriz- ing jk harris to represent petitioner with respect to his appeals_office hearing the appeals officer further indicated in the date telephone call that before the appeals_office could consider any collection alternatives with respect to petitioner’s unpaid liability for petitioner must file tax returns for his taxable years and petitioner’s unfiled returns and provide the appeals officer with copies of such returns after filing them on date the appeals officer sent petitioner a letter date letter confirming the discussion that he had had with petitioner during the date telephone call in the date letter the appeals officer asked peti- tioner to answer the following questions what law or administrative procedure has the service not followed what irs actions do you not agree with pro- vide specific reasons and documentation why you do not agree what specific alternatives are you proposing to resolve the tax_liabilities on date the appeals officer telephoned petitioner date telephone call because the appeals officer had not received petitioner’s form_2848 authorizing jk harris to represent him during the date telephone call peti- tioner advised the appeals officer that he would send that form to the appeals officer and that he would file petitioner’s unfiled returns on date the appeals officer telephoned petitioner date telephone call but was unable to reach him the appeals officer left petitioner a message indicating that he had still not received petitioner’s form_2848 authorizing jk harris to represent him on date the appeals officer again telephoned petitioner date telephone call but was unable to reach him the appeals officer left petitioner another message requesting petitioner to telephone him petitioner did not respond to the date telephone call or the date telephone call on date the appeals_office mailed to petitioner a notice_of_determination concerning collection action s under section notice_of_determination the notice of deter- mination stated in pertinent part summary of determination your request for a collection_due_process cdp hearing was timely filed accordingly you were entitled to a cdp hearing you failed to prosecute or pursue your re- quest for a hearing you stated in your request that you signed date that you need time to obtain documents and information you have had sub- stantial time for this but have not provided anything a viable collection alternative is not viable as you have not responded and are not current in filing delinquent returns since you have not responded the proposed levy action balances the efficient collection_of_taxes with the taxpayer’s legitimate con- cern that the collection action be no more 3all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure intrusive than necessary an attachment to the notice_of_determination stated in pertinent part i applicable law and administrative procedures on date the internal_revenue_service mailed a letter final notice - notice_of_intent_to_levy and notice of your right to a hearing concerning unpaid form_1040 for the periods sic ending date in response to our letter you submitted form received on date requesting a collec- tion due process hearing review of transcripts have confirmed the tax was assessed and notice_and_demand was mailed to the taxpayer at his last_known_address and there is still a balance due the record shows that such a notice was mailed to you via certified mail return receipt re- quested on date the appeals officer assigned to hear your case has had no prior involvement with respect to any of your tax_liabilities you filed a timely protest and were provided ample time and opportunity to schedule a face-to-face telephonic or correspondence hearing with the appeals officer and to raise any relevant issues at such a hearing you declined to schedule a hearing notwith- standing the fact that a letter was sent to you on date at the address shown on your hearing request and a second letter was sent to you on date at the address shown on irs records confirmed by you by phone on date other calls were also made and messages left to which you did not respond and have still not been filed this appeal officer has had no prior involvement with respect to these liabilities our determination in this matter is based on the information available to us in the administrative file we find that all legal and procedural requirements for the proposed levy have been satisfied ii relevant issues presented by the taxpayer challenges to the existence or amount of the liability your request states i believe it to be a big mistake need time to obtain documents this was date you should have had time to get those documents by now you stated on date by phone that jk harris would be handling your appeal i requested by phone and letter to have form_2848 to me within days and delinquent returns and other financial infor- mation to me by date no documents or power_of_attorney forms have been provided to date no other issues were raised by the taxpayer challenges to the appropriateness of the proposed collection action you were given the opportunity to raise any relevant issue relating to the unpaid tax or the proposed levy in accordance with sec_6330 however you did not respond to the confer- ence letter mailed to you or the phone messages left for you you did not contact the appeals officer to schedule either a face-to-face hearing or a telephonic hearing iii balancing efficient collection and intrusiveness although a levy is intrusive since you presented no information or any alternatives for collection the levy is the most efficient method of collection remain- ing the proposed levy therefore balances the need for efficient collection with the taxpayer’s legitimate concern that the collection action be no more intrusive than necessary discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner filed no response to respondent’s motion petitioner indicated in the petition that he wishes to pay outstanding overdue taxes with the mercy of the court in the terms that the court will reconsider the interest for the amount owed as we understand petitioner’s position in the petition he concedes that he owes the unpaid liability for but is asking the court to abate some or all of the interest under sec_6404 the record does not establish that petitioner 4in the petition petitioner further alleged that the company that he worked for during the year at issue was responsible for any and all taxes other than fica social_security etc we conclude that petitioner has abandoned advancing the foregoing allegation in any event the record does not establish that petitioner’s allegation is correct sec_6404 was amended by taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to permit the raised with the appeals_office respondent’s failure to abate interest under sec_6404 consequently we shall not consider that matter see 120_tc_114 118_tc_488 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liability for any of petitioner’s contentions and arguments that are not discussed herein are without merit and or irrelevant on the record before us we shall grant respondent’s motion secretary to abate interest with respect to an unreasonable error or delay resulting from managerial as well as ministerial acts the foregoing amendment applies to interest accruing with respect to deficiencies or payments for taxable years beginning after july and is applicable in the instant case 6assuming arguendo that the record before us established that petitioner raised with the appeals_office respondent’s failure to abate interest under sec_6404 with respect to his taxable_year and that we concluded that we have jurisdiction under sec_6404 to consider petitioner’s request that we review such failure see 115_tc_329 on the instant record we find that petitioner has not shown that respondent abused respondent’s discretion in failing to abate interest under sec_6404 for his taxable_year see sec_6404 in fact we find on that record that petitioner has failed to establish any error or delay attributable to an officer_or_employee of respondent being erroneous or dilatory in performing a ministerial or managerial act within that meaning of sec_6404 requiring an abatement of interest with respect to his taxable_year to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
